DETAILED ACTION
This is a response to the Amendment to Application # 17/143,674 filed on January 26, 2022 in which claims 1, 2, 7, 9, 12, 19, and 20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-9 and 11-20 are pending, of which claims 1-9 and 11-20 are rejected under 35 U.S.C. § 101; claims 1-4, 7, 8, 11-14, 17, 18, and 17-20 are rejected under 35 U.S.C. § 102(a)(2); and claims 5, 6, 9, 15, 16, and 19 are rejected under 35 U.S.C. § 103.

Specification
The disclosure is objected to because of the following informalities: the final sentence of paragraph 63 contains an open quotation mark without a closing quotation mark. 
Appropriate correction is required.

Claim Interpretation
Claims 1-9 and 11-20 recite the term “modality.” Based on the examiner’s understanding of the present specification, this appears to refer to contextual information. If this is not the intended interpretation, the examiner recommends Applicant provide a citation to the appropriate location in the present specification that defines this term or amending the claim to better define the intended interpretation. 

Claims 1, 9, 12, 19, and 20 refer to “multimodal content.” The present specification states “the term of ‘multimodal customized content[‘] may be used interchangeably with the terms of ‘multimodal content’ or ‘"customized content.’” (Spec. ¶ 63). In other words, according to the explicit definition provided in the specification, the term “multimodal content” merely means content that is customized. 

Claim 1 recites a method including the limitations “in response to receiving a user intervention… converting the first multimodal content to a second multimodal content.” This claim does not actually require the user intervention to occur. Thus, the broadest reasonable interpretation of this limitation does not require the conversion to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claims 9 and 19 recite that the obtained input includes a link to a coupon and that the second customized content includes the coupon. The coupon appears be intended for human perception (e.g., intended to be viewed by a user). Therefore, the particular informational content that is the coupon is non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1, 12, and 20, these claims are directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for generating custom content.
The limitations “detecting … at least one feature and a modality of the input comprising a text format; determining a mode of the customized content from a plurality of modes, based on the at least one feature and the modality of the input, the plurality of modes comprising an image mode and a text mode; and generating the customized content based on the determined mode” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using 
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional elements that the document generation comprises “converting the obtained input into a first multimodal (i.e., customized) content” and “converting the first multimodal content to a second multimodal (i.e., customized) content.” This is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). For example, US Patent 5,119,465, granted in 1992 discloses that an input document is converted into an intermediate format (i.e., a first customized content) and then into a target format (i.e., a second customized content). (Jack et al., US Patent 5,119,465, col. 3, l. 66-col. 4, l. 16). Additionally, regarding claim 1, the second conversion is not a required element of the claim and, thus, cannot constitute a practical application for that reason either. 
Further, the claims recite the additional element that the second conversion is “in response to receiving a user intervention on at least part of the first multimodal content.” This is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). For example, US Patent 5,119,465, granted in 1992 discloses that the user selects (i.e., intervenes) the tabular data (previously defined as the intermediate format at col. 3, l. 66-col. 4, l. 16) that leads to conversion of the intermediate format to the target format. 
Finally, all three claim recite the step of “displaying the second multimodal content” and claims 12 and 20 additionally require the presence of computer hardware, which is a mere recitations to “apply it.”
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect 

Regarding claims 2 and 13, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require “detecting an emotion or an activity of the user based on texts recognized in the input; and categorizing the modality and the at least one feature based on the detected emotion of the user or the detected activity of the user,” which is an additional mental process. See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Regarding claims 3 and 14, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require “wherein the generating the customized content comprises generating the customized content based on the determined mode and the detected emotion of the user,” which is an additional mental step. See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Regarding claim 4, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires “wherein the categorizing the modality and the at least one features comprises categorizing the modality and the at least one feature further based on a learned model and a predefined model,” which is an additional mental step. See MPEP § 2106.04(a)(2)(III).


Regarding claims 5 and 15, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims first merely require “obtaining intent information based on texts extracted from the input … wherein the generating the customized content comprises generating the customized content based on the extracted texts and the determined mode,” which is an additional mental step. See MPEP § 2106.04(a)(2)(III). Additionally, these claims require “wherein the texts extracted from the input comprise at least one verb or one adjective,” which is data gathering. See MPEP § 2106.05(g).
Therefore, these claims are not patent eligible.

Regarding claims 6 and 16, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require “determining at least one of a font size, a font type, or a color of the texts, based on the intent information; and wherein the generating the customized content comprises generating the customized content based on the determined mode and the at least one of the font size, the font type, or the color of the texts,” which is an additional mental step. See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Regarding claims 7 and 17, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require “obtaining intent information based on texts 
Therefore, these claims are not patent eligible.

Regarding claims 8 and 18, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely requires “obtaining at least one of time information or location information from the input, wherein the generating the customized content comprises generating the customized content based on the determined mode and the at least one of the time information or the location information,” which is an additional mental step. See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Regarding claims 9 and 19, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require that the input is a link to a coupon and the second customized content is a coupon. Because the recitation of a coupon is non-functional descriptive material for the reasons discussed above, these limitations cannot be the basis for subject matter eligibility.
Therefore, these claims are not patent eligible.

claim 11, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires “obtaining intent information, which indicates an intention of the user, based on texts extracted from the input, wherein the input comprises a plurality of texts, wherein the generating the customized content comprises generating the customized based on the intent information,” which is an additional mental step. See MPEP § 2106.04(a)(2)(III).
Therefore, this claim is not patent eligible.

Regarding claim 13, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires “generate the customized content based on the determined mode and the detected emotion of the user,” which is an additional mental step. See MPEP § 2106.04(a)(2)(III).
Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 7, 8, 11-14, 17, 18, and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Jenks et al., US Patent 10,505,875 (hereinafter Jenks).

Regarding claim 1, Jenks discloses a method of generating a customized content, the method comprising “obtaining an input from a user” (Jenks col. 46, ll. 29-38 and Fig. 32) by receiving user input. Additionally, Jenks discloses “detecting, from the input, at least one feature and a modality of the input comprising a text format” (Jenks col. 46, ll. 38-49) by determining location information, time information, and contextual information from the input. Further, Jenks discloses “determining a mode of the customized content from a plurality of modes, based on the at least one feature and the modality of the input, the plurality of modes comprising an image mode and a text mode,” (Jenks col. 46, ll.  38-49) by generating a calendar mode, which is a form of text mode (see Fig. 39, element 3902), based on the location, time, and contextual information. Moreover, Jenks discloses “generating the customized content based on the determined mode.” (See Jenks col. 55, l. 61-col. 56, l. 5 and Fig. 39, element 3902). Likewise, Jenks discloses “wherein generating the customized content comprises: converting the obtained input into a first multimodal content” (Jenks col. 57, ll. 23-34) by creating an instance of the message with the applied application template, making it a customized (i.e., multimodal) document. Jenks also discloses “in response to receiving a user intervention on at least a part of the first multimodal content, converting the first multimodal content to a second multimodal content” (Jenks col. 47, ll. 27-55) by giving an example of a generated instance of the customized document using the application template and then allowing the user to enter additional information into the document, which is “converting” that document into the updated version. Finally, Jenks discloses “displaying the by displaying the card generated by the system.

Regarding claim 12, it merely recites an apparatus for performing the method of claim 1. The apparatus comprises computer hardware and software modules for performing the various functions. Jenks comprises computer hardware (Jenks col. 23, ll. 26-51, col. 25, ll. 9-22) and software modules for performing the same functions. Thus, claim Jenks is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer hardware and software modules for performing the various functions. Jenks comprises computer hardware (Jenks col. 23, ll. 26-51) software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 13, Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, Jenks discloses “wherein the detecting the at least feature and the modality of the input comprises detecting an emotion or an activity of the user based on texts recognized in the input” (Jenks col. 5, ll. 38-57 and col. 6, ll. 59-67) by detecting activities such as breakfast, lunch or dinner and performing sentiment analysis on the input text, which is known to one of ordinary skill in the art to determine the emotion of the text. Further, Jenks discloses “categorizing the modality and the at least one feature based on the detected emotion of the user or the detected activity of the user” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the detected user activity and sentiment.

Regarding claims 3 and 14, Jenks discloses the limitations contained in parent claims 2 and 13 for the reasons discussed above. In addition, Jenks discloses “wherein the generating the customized content comprises generating the customized content based on the determined mode and the detected emotion of the user” (Jenks col. 7, ll. 40-56) where the card is generated using the template, which includes the determined mode and emotion.

Regarding claim 4, Jenks discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Jenks discloses “wherein the categorizing the modality and the at least one features comprises categorizing the modality and the at least one feature further based on a learned model and a predefined model” (Jenks col. 11, ll. 19-40) by disclosing that the card may be chosen based on a model updated from feedback (i.e., a learned model) and a static model (i.e., a predefined model) and, as has been previously shown, the categorization of the input is part of the selection processes. Therefore, the categorization is “based on” the models.

Regarding claims 7 and 17, Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, Jenks discloses “obtaining intent information based on texts extracted from the input” (Jenks col. 5, l. 58-col. 6, l. 10) by determining the user’s intent to have dinner. Further, Jenks discloses “determining a layout of the customized content based on the intent information, wherein the generating the customized content comprises generating the customized content based on the layout and the determined mode” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet. 

claims 8 and 18, Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, Jenks discloses “obtaining at least one of time information or location information from the input” (Jenks col. 4, l. 65-co. 5, l. 15) by receiving time and location information. Further, Jenks discloses “wherein the generating the customized content comprises generating the customized content based on the determined mode and the at least one of the time information or the location information” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the time and/or location.


Regarding claim 11, Jenks discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Jenks discloses “obtaining intent information, which indicates an intention of the user, based on texts extracted from the input, wherein the input comprises a plurality of texts” (Jenks col. 5, l. 58-col. 6, l. 10) by determining the user’s intent to have dinner. Further, Jenks discloses “wherein the generating the customized content comprises generating the customized based on the intent information” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Jenks in view of Barker et al., US Publication 2016/0124951 (hereinafter Barker).

Regarding claims 5 and 15, Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, Jenks discloses “obtaining intent information based on texts extracted from the input.” (Jenks col. 5, l. 58-col. 6, l. 10). Additionally, Jenks discloses “wherein the generating the customized content comprises generating the customized content based on the extracted texts and the determined mode” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet.
Jenks does not appear to explicitly disclose “wherein the texts extracted from the input comprise at least one verb or one adjective.”
However, Barker discloses a sentiment analysis system “wherein the texts extracted from the input comprise at least one verb or one adjective.” (Barker ¶ 78).
same field of endeavor,” namely that of sentiment analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jenks and Barker before him or her to modify the sentiment analysis of Jenks to include the parts-of-speech analysis of Barker.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Jenks differs from the claimed invention by including a generic sentiment analysis in place of the specific sentiment analysis claimed. Further, Barker teaches that the specific sentiment analysis including extraction of verbs and adjectives was well known in the art. One of ordinary skill in the art could have predictably substituted the specific sentiment analysis of Barker for the generic sentiment analysis of Jenks because the specific sentiment analysis used does not affect the structure of Jenks.
	
	
Regarding claims 6 and 16, the combination of Jenks and Barker discloses the limitations contained in parent claims 5 and 15 for the reasons discussed above. In addition, the combination of Jenks and Barker discloses “determining at least one of a font size, a font type, or a color of the texts, based on the intent information” (Barker ¶ 137) by determining the sentiment based on the font and whether or not it is italicized, both of which are “font types” within the broadest reasonable interpretation. Further, the combination of Jenks and Barker discloses “wherein the generating the customized content comprises generating the customized content based on the determined mode and the at least one of the font size, the font type, or the color of the texts” (Jenks col. 46, l. 66-col. 47, l. 26 and Barker ¶ 137) by selecting a template based on the category of input, which include the contextual information representing the sentiment, which would include the font type, when Barker was combined with Jenks.

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jenks in view of Jiang, US Publication 2018/0308121 (hereinafter Jiang).
	
Regarding claims 9 and 19, Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, Jenks disclose does not appear to explicitly disclose “wherein the obtained input includes a link to a coupon, and wherein the second multimodal content includes the coupon.”
However, Jiang discloses a message generation system including the steps of “wherein the obtained input includes a link to a coupon” (Jiang ¶ 102) by disclosing that a user may input a decision to share a coupon in the form of a network link. Additionally, Jiang discloses “wherein the second multimodal content includes the coupon” (Jiang ¶ 68 and Fig. 4D) by giving an example of the created message including the coupon bar code. 
Jenks and Jiang are analogous art because they are from the “same field of endeavor,” namely that of message creation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jenks and Jiang before him or her to modify the messages of Jenks to include the coupons of Jiang.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Jenks differs from the claimed invention by including different content, such as calendar information, in place of the claimed coupons. Further, Jiang teaches that inserting coupons into a message was well known in the art. One of ordinary skill in the art could have predictably substituted the coupon of Jiang for the .

Response to Arguments
Applicant’s arguments filed January 26, 2002, with respect to the claim interpretation of claim 9 and the objections of claims 2 and 7 (Remarks 12) have been fully considered and are persuasive. The claim interpretation of claim 9 and the objections of claims 2 and 7 have been withdrawn. 

	
Applicant's remaining arguments filed January 26, 2022 have been fully considered but they are not persuasive.

Regarding the Information Disclosure Statement filed July 22, 2021, Applicant first argues “that proper bibliographic information has been submitted and requests the Examiner to identify what is not proper bibliographic information. (Remarks 11). The examiner disagrees.

It is unclear to the examiner why Applicant is requesting identification of the errors contained in the bibliographic information. That information was specifically presented in the Non-Final Rejection dated November 3, 2021 at pages 2-3 and was bolded and partially italicized and underlined. Additionally, Applicant quoted that very portion in the present remarks at page 10. As a result, the examiner directs Applicant’s attention back to that portion of the Non-Final Rejection. 

Applicant next argues that “the submission of a translation only if it is ‘within the possession custody, or control of, or is readily available’ and … allows the submission of a concise statement of relevance of non-English language documents.” (Remarks 11). Applicant continues that the “submitted 

First, while Applicant provides a quotation of 37 C.F.R. § 1.98(a)(3)(iii), Applicant never actually states that any of these conditions apply. Thus, the examiner has no reason to believe this rule is applicable. Second, regarding the International Search Report and Written Opinion, neither the IDS nor any documents submitted with the IDS indicate that a concise statement of relevance may be found in those documents. As a result, neither the examiner nor a member of the public reviewing the history of the application would be aware that those document explained the relevance of the Korean publications. Therefore, Applicant’s argument is unpersuasive.

Regarding the claim interpretation, Applicant argues that the examiner’s claim interpretation of the term “modality” is incorrect and quotes Spec. ¶ 87 as allegedly disclosing that “‘modality’ refers to a format of the input.” (Remarks 11-12). The examiner disagrees.

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 	
The quoted and emphasized portion of Spec. ¶ 87 states “[t]he modality feature extraction module 210 detects the modality of the input 110, among a plurality of modalities including a voice/sound format, a text format, a still image format, and a moving image (e.g., video) format.” explicitly states that the examples in the specification are “not for the purpose of limiting the disclosure as defined by the appended claims.” (Spec. ¶ 53). Thus, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 1-9 and 11-20 under 35 U.S.C. § 101, Applicant argues that the claimed “steps are not mere mental processes that can be performed by the mind of a human.” (Remarks 13).

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely reproduces text of the claimed invention and a conclusory statement that those limitations are “not mere mental processes.” Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the § 101 rejection is erroneous, Applicant’s argument is unpersuasive. 

Applicant next argues that these limitation “amount to significantly more than the abstract idea” because the newly amended limitations are “other than what is well-understood, routine, [sic] conventional activity in the field.” (Remarks 13). The examiner disagrees.



Regarding the rejection of claims 1-9 and 11-20 under 35 U.S.C. §§ 102 and 103, respectively, Applicant argues that Jenks fails to disclose the newly amended limitations. (Remarks 14-17). The examiner disagrees for the reasons discussed in the updated rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Saoji et al., US Publication 2018/0034755, System and method for providing links to coupons.
Wang et al., US Publication 2020/0051114, System and method for providing links to coupons.
Judovsky et al., US Publication 2020/0380199, System and method for providing links to coupons.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).